          Case 2:20-cv-00452-HB Document 1 Filed 01/27/20 Page 1 of 22




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



WARREN HILL, LLC,
                                Plaintiff,                      No. _________________
v.

NEPTUNE INVESTORS, LLC; AHG GROUP,
LLC, AHG GROUP HOLDINGS, LLC; HFP
INVESTORS LLC; GOROVITZ FAMILY
LIMITED PARTNERSHIP; GENE HARRIS; JOHN
AND JANE DOES 1-10; & ABC CORPS. 1-10
                                Defendants.



                                             COMPLAINT

       Plaintiff Warren Hill, LLC (“Warren Hill” or “Plaintiff”) files this Complaint against

Defendants Neptune Investors, LLC (“Neptune”), AHG Group, LLC (“AHG Group”), AHG

Group Holdings, LLC (“AHG Holdings”), HFP Investors, LLC (“HFP”), Gorovitz Family

Limited Partnership (“Gorovitz”), Gene Harris, John and Janes Does 1-10, and ABC Corps. 1-10

(collectively, “Defendants”).

       In a related action pending before the Honorable Harvey Bartle III, Warren Hill obtained

a substantial judgment against SFR Equities, LLC (“SFR”), which is owned by, or an affiliate of,

Defendants. SFR, in an intentional and tortious attempt to avoid paying that judgment, conspired

with and engaged in numerous fraudulent and voidable transactions with Defendants. Warren

Hill brings this action to void these fraudulent transactions and to recover substantial monetary

damages, punitive damages, attorneys’ fees, and all other relief the circumstances may require.

In support of its claim, Warren Hill alleges as follows:
            Case 2:20-cv-00452-HB Document 1 Filed 01/27/20 Page 2 of 22




                                   I.      INTRODUCTION

       1.      This case involves a series of fraudulent transactions between Defendants and

their subsidiary or affiliate, SFR. These transactions were designed to render SFR incapable of

paying Warren Hill what it is owed pursuant to an agreement between Warren Hill and SFR.

       2.      Specifically, SFR and Warren Hill entered into a Membership Interest Purchase

Agreement (the “Agreement”), pursuant to which SFR purchased Warren Hill’s equity stake in a

company named Vendor Assistance Program, LLC (“VAP”). In exchange, SFR agreed to make

several substantial payments to Warren Hill, including yearly “earnout” payments tied, generally

speaking, to VAP’s financial performance.

       3.      SFR failed to make the required earnout payments, and attempted to conceal its

misdeeds, in concert with its co-conspirators (including Defendants), principally by hiding

significant sums of money in, and funneling such money through, sham companies called Blue

Stone Finance, LLC (“BSF”) and Bluestone Capital Markets, LLC (“BCM”). Warren Hill sued

SFR for breaching the Agreement and the Honorable Harvey Bartle III entered summary and

final judgment on liability and damages in favor of Warren Hill.

       4.      Aware of impending litigation with Warren Hill, and throughout the pendency of

that litigation, SFR took intentional and knowing steps to render itself incapable of paying a

judgment in the case. SFR engaged in numerous transactions with Defendants, and others, to

hide assets that would have been available to satisfy a judgment. In doing so, Warren Hill

believes, and therefore alleges, SFR funneled assets worth well in excess of $10 million out of its

possession and into the possession of Defendants and their affiliates.

       5.      These transactions, which are described below, were insider deals, as SFR and

Defendants are ultimately owned and controlled by the same individuals: Alan Ginsburg, Gene



                                                 2
             Case 2:20-cv-00452-HB Document 1 Filed 01/27/20 Page 3 of 22




Harris, and Aaron Gorovitz. Through a web of companies, these individuals moved money and

other assets from SFR to affiliated companies so that the funds would ultimately end up in their

own pockets. Defendants and SFR essentially moved money from one hand to the other, so that

Mr. Ginsburg, Mr. Harris, and Mr. Gorovitz could keep money that SFR owed to Warren Hill

pursuant to a valid judgment entered in the United States District Court for the Eastern District of

Pennsylvania.

       6.       This misconduct was intentional and tortious. Indeed, SFR has appealed the

Court’s judgment without posting a bond. Defendants and SFR have stated that they intend to

force Warren Hill to “chase” the money that they fraudulently funneled away from SFR, the

fraudulent transfer of which served as a contingency plan for SFR’s loss of its litigation with

Warren Hill. In the absence of these fraudulent transactions, SFR would have had assets

necessary to satisfy the Court’s judgment.

       7.       These transactions flowing out of SFR are fraudulent and voidable under

applicable law, and Warren Hill is entitled to monetary damages, punitive damages, and all other

available relief, arising from them.

                             II.       JURISDICTION AND VENUE

       8.       This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C.

§ 1332(a) because the parties are completely diverse and the matter in controversy exceeds the

statutory requirement. Plaintiff Warren Hill is a Delaware limited liability company whose

members are citizens of Pennsylvania. Defendants are all Florida limited liability companies,

partnerships, or residents, who are citizens of Florida or whose members or partners are citizens

of Florida. Warren Hill seeks millions of dollars in damages, thus exceeding the jurisdictional

threshold.



                                                 3
            Case 2:20-cv-00452-HB Document 1 Filed 01/27/20 Page 4 of 22




       9.      This Court has personal jurisdiction over Defendants because these Defendants

were all participants in fraudulent and/or voidable transactions that were directed at, and aimed

to cause harm in, Pennsylvania. Defendants knew that Warren Hill is a Pennsylvania-based

company, with its owners also residing in Pennsylvania. The transactions that are described

below were designed to prevent Warren Hill from collecting on a judgment entered by a federal

court in Pennsylvania in favor of a Pennsylvania-based entity, by stripping out of SFR assets that

would otherwise have gone to satisfying the judgment in the related action. Defendants

knowingly engaged in such conduct, led by individuals who owned and controlled not only all

Defendants, but also SFR. Thus, Defendants engaged in conduct that was aimed at causing harm

to Warren Hill here in Pennsylvania. Because the brunt of this conduct, and thus its effects, were

aimed at, and felt within, Pennsylvania by Warren Hill and its principals, this Court has personal

jurisdiction over Defendants.

       10.     This Court also has jurisdiction over Defendants because they conspired with

Pennsylvania-based companies to complete the fraudulent transactions at issue. As described

below, one fraudulent transaction at issue involved the transfer of SFR’s interest in BSF to AHG

Holdings, HFP, and Gorovitz. To accomplish these transactions, Defendants conspired with

BSF, VAP, and the Chief Executive Officer of both companies, David Reape. BSF and VAP are

both headquartered, along with BCM, in Pennsylvania, within this District, where Mr. Reape

maintains his corporate office. Defendants know that VAP, BSF, and Mr. Reape are based in

Pennsylvania and knew when transacting with VAP, BSF, and Mr. Reape that they were

reaching into this forum. By conspiring with individuals and entities within the forum,

Defendants also subjected themselves to the jurisdiction of this Court.




                                                 4
           Case 2:20-cv-00452-HB Document 1 Filed 01/27/20 Page 5 of 22




       11.       Venue is proper in this district pursuant to 28 U.S.C. § 1391 because Warren Hill

resides in this District, harm was directed to and inflicted upon Warren Hill in this District, and a

substantial part of the events or omissions giving rise to the claims occurred in this District,

including, inter alia: the contract in dispute in the underlying litigation was entered into in

Pennsylvania with a Pennsylvania entity; the underlying judgment—which Defendants are

intentionally attempting to frustrate—was entered in this district; one of the fraudulent

transactions described infra concerns the transfer of an interest in a Pennsylvania-based entity,

BSF, which Defendants completed by reaching into this forum; numerous other fraudulent

transactions described infra concerned the transfer of funds received from two other

Pennsylvania-based entities, VAP and BCM. Upon information and belief, additional acts

giving rise to these claims may have occurred in this district, however, that documentation is in

the exclusive possession of Defendants at this time.

                                      III.    THE PARTIES

       12.       Plaintiff Warren Hill is an investment and private equity company based in

Malvern, Pennsylvania.

       13.       Defendant Neptune is a Florida limited liability company, whose members are

also Florida citizens. Defendant Neptune is located at 700 W. Morse Blvd., Suite 220, Winter

Park, Florida.

       14.       Defendant AHG Group is a Florida limited liability company, whose members are

also Florida citizens. Defendant AHG Group is located at 700 W. Morse Blvd., Suite 220,

Winter Park, Florida.




                                                  5
           Case 2:20-cv-00452-HB Document 1 Filed 01/27/20 Page 6 of 22




       15.     Defendant AHG Holdings is a Florida limited liability company, whose members

are also Florida citizens. Defendant AHG Holdings is located at 700 W. Morse Blvd., Suite 220,

Winter Park, Florida.

       16.     Defendant HFP is a Florida limited liability company, whose members are also

Florida citizens. Defendant HFP is located at 700 W. Morse Blvd., Suite 220, Winter Park,

Florida.

       17.     Defendant Gorovitz is a Florida limited partnership, whose partners are Florida

citizens. Defendant Gorovitz is located at 2006 Wayhaven Court, Maitland, Florida 32751.

       18.     Defendant Gene Harris is an individual who resides in Florida. Defendant Harris

owns and/or controls the Entity Defendants and he directly participated in the tortious

misconduct identified below. Indeed, Defendant Harris is the Lead Manager of SFR and he

manages and controls the Entity Defendants as well. Defendant Harris personally participated in

the transactions in this case, including the development of the transactions and the execution of

the transactions.

       19.     Defendant John and Jane Does 1-10 are individuals whose identities are unknown

at this time, but who were the transferees in the challenged transactions, benefited from the

challenged transactions, and/or directly participated in the challenged transactions.

       20.     Defendant ABC Corps. 1-10 are companies whose identities are unknown at this

time, but who were the transferees in the challenged transactions, benefited from the challenged

transactions, and/or directly participated in the challenged transactions.




                                                  6
            Case 2:20-cv-00452-HB Document 1 Filed 01/27/20 Page 7 of 22




                              IV.     FACTUAL ALLEGATIONS

       A.      THE WARREN HILL-SFR LITIGATION

       21.     In or around 2012, Warren Hill invested in VAP. Over the course of a few years,

it acquired additional stakes in the company, ultimately holding approximately one-third (33%)

of VAP in 2015. The remainder of VAP’s equity was divided among several other investors.

       22.     In 2015, Warren Hill decided to sell its stake in VAP. Warren Hill and SFR

negotiated an agreement for the purchase of Warren Hill’s entire stake in VAP. The parties

executed the Agreement, effective as of January 1, 2016.

       23.     In exchange for Warren Hill’s ownership interest in VAP, SFR agreed to make

numerous payments to Warren Hill. SFR failed to comply with the payment terms of the

Agreement. Beginning in early 2017, the parties engaged in numerous pre-litigation discussions

concerning the parties’ disputes. Thereafter, Warren Hill initiated litigation with this Court,

contending that SFR breached the Agreement in numerous respects. The Warren Hill-SFR

litigation was filed on March 23, 2018. The case was docketed at 2:18-cv-1228 and assigned to

the Honorable Harvey Bartle III. Judge Bartle presided over the entire case and has retained

jurisdiction for purposes of post-judgment execution.

       24.     At the heart of the dispute between Warren Hill and SFR was the creation of BSF

and BCM, which SFR concealed from Warren Hill. Specifically, SFR was required to pay

Warren Hill an earnout payment based upon a percentage of VAP’s “Revenue,” as defined in the

Agreement, as well other funds. But, SFR presented Warren Hill with “Revenue” figures that

were knowingly, purposefully, and wrongfully deflated.

       25.     SFR and its co-conspirators, including Defendants, used BSF and BCM to hide

money from Warren Hill that should have rightfully been included in the earnout payments that



                                                 7
          Case 2:20-cv-00452-HB Document 1 Filed 01/27/20 Page 8 of 22




SFR owed under the Agreement. For example, SFR and its co-conspirators claimed that nearly

80% of VAP’s earned “Revenue” was actually earned by BSF or BCM. The purpose of this

fiction was to deflate—on fraudulent internal financial documents—the revenue that was earned

by VAP, so that SFR could later argue that it owed Warren Hill less than it truly did. Defendant

Harris personally participated in, and stood to financially benefit from, the decision to hide

money in BSF and BCM.

       26.     The Court ultimately rejected SFR’s repeated attempts to deflate what it owed

Warren Hill under the Agreement. Judge Bartle held that such funds were earned by VAP and

thus had to be included as part of the earnout payment. The Court made its initial ruling in this

regard on February 8, 2019. The Court confirmed its ruling, after SFR filed for reconsideration,

on March 15, 2019. The Court ruled on the issue a third time on July 23, 2019. All three of

these rulings are part of the public record. The Court also rejected other attempts by SFR to

deflate the amount it owed Warren Hill, including as to the scope of “Reserve Accounts” under

Section 1.2(e) of the Agreement, and “Expenses” under Section 1.2(d), on July 23, 2019.

       27.     After prevailing on these liability issues, Warren Hill moved for summary

judgment on damages, which the Court granted on December 3, 2019. The Court entered a final

judgment totaling $6,226,688.19. The Court also granted Warren Hill declaratory relief, that

Warren Hill believes will ultimately be worth at least $2 million.

       28.     SFR appealed the Court’s ruling but did not post a bond. SFR did not post a bond

because it had taken prior steps, both in anticipation of litigation and during the pendency of the

litigation, to render itself incapable of paying a judgment. Having done so, SFR informed

Warren Hill that Warren Hill would need to “chase” the money from SFR’s affiliated entities and

individual beneficiaries, as SFR no longer possessed it. The transactions that are known to date



                                                 8
            Case 2:20-cv-00452-HB Document 1 Filed 01/27/20 Page 9 of 22




and the subject of this litigation against Defendants were undertaken by SFR and Defendants for

the purpose of rendering SFR incapable of paying to Warren Hill what it is owed pursuant to a

valid judgment entered in the Eastern District of Pennsylvania, and forcing Warren Hill to

“chase” the money from insiders to whom SFR transferred its assets.

       B.      THE VOIDABLE TRANSACTIONS KNOWN TO DATE

       29.     Based on information known to date, this litigation addresses three sets of

transactions that are fraudulent and voidable under applicable law.

               1.      SFR TRANSFERS ITS VALUABLE INTEREST IN BSF TO INSIDERS

       30.     BSF was created in or around March 2017, though it did not operate until

November or December of 2017. BSF was created by Mr. Harris, Mr. Reape, Mr. Brian Hynes,

and Mr. Alan Wilson.

       31.     BSF was used to hide money that was earned by VAP. VAP operated under the

Illinois Vendor Payment Program (the “Program”). The Program exists because Illinois had a

history of not paying its bills on time, so qualified entities—vetted by Illinois—like VAP could

purchase receivables from Illinois vendors and obtain the right to earn lucrative penalties paid by

Illinois when Illinois ultimately paid its delinquent bills.

       32.     The Program is governed by Program Terms promulgated by the State of Illinois,

which impose specific requirements on entities, such as VAP, that are approved to participate in

the Program. Tellingly, VAP did not disclose the existence of BSF, or BSF’s alleged

involvement in the Program, to Illinois.

       33.     SFR and its co-conspirators secretly funneled millions of dollars to BSF, and later

claimed in the Warren Hill-SFR litigation that the funds were “earned” by BSF.




                                                   9
          Case 2:20-cv-00452-HB Document 1 Filed 01/27/20 Page 10 of 22




       34.     SFR owned a substantial interest in BSF—at one point nearing 50% —and

therefore stood to receive substantial distributions from BSF given that BSF was gifted millions

of dollars that had been earned by VAP under the Program.

       35.     Rather than receiving such distributions and retaining them for purposes of paying

a potential judgment, however, SFR transferred, for no consideration, its substantial ownership

interest in BSF to three affiliated companies: AHG Holdings, HFP, and Gorovitz.

       36.     These three entities (AHG Holdings, HFP, and Gorovitz) are controlled by the

same three individuals who are the ultimate beneficiaries of SFR: Alan Ginsburg controls AHG

Holdings; Gene Harris controls HFP; and attorney Aaron Gorovitz controls Gorovitz.

       37.     As a result of the transfer, distributions that would have otherwise flowed from

BSF to SFR (totaling approximately $4.3 million in 2018 alone) were instead funneled to AHG

Holdings, HFP, and Gorovitz.

       38.     In other words, the three individuals that control SFR still had control over BSF’s

funds, but those funds were merely being held in a different entity they controlled that was, in

Defendants’ view, outside the scope of Judge Bartle’s judgment against SFR.

       39.     The transactions shifting assets from SFR to Defendants occurred after a dispute

arose between Warren Hill and SFR and at a time when SFR anticipated, or was engaged in,

litigation with Warren Hill.

       40.     Defendant Harris personally participated in this transaction on both sides. He

made the decision, as SFR’s Lead Manager, to transfer the interest to his company, HFP, and to

AHG Holdings and Gorovitz. Defendant Harris was also a manager of BSF, which approved the

transaction between SFR and SFR’s affiliates.

       41.     These transactions between insiders are fraudulent and voidable.



                                                10
          Case 2:20-cv-00452-HB Document 1 Filed 01/27/20 Page 11 of 22




               2.      SFR TRANSFERS ITS INTEREST IN CHGO TO ITS PARENT COMPANY

       42.     Second, as of at least December 2018, SFR owned a 50% interest in CHGO Real

Estate Consultants, LLC (“CHGO”). CHGO was created by Illinois attorney and lobbyist, Brian

Hynes. That interest was exceptionally valuable, as CHGO received nearly $3 million in

distributions from VAP and BCM in 2018. Warren Hill believes, and therefore avers, that SFR,

by virtue of its ownership interest in CHGO, would have been entitled to approximately half of

this amount.

       43.     Moreover, CHGO owns approximately 50% of BCM. BCM stands to collect the

proceeds from certain trust certificates, which, in turn, are valued at more than $10 million.

Upon information and belief, SFR—in the absence of attempts to dissipate or hide assets—would

be entitled to approximately half of this trust certificate value. This alone would satisfy a large

portion of the judgment against SFR.

       44.     However, Warren Hill just recently discovered, in connection with post-judgment

filings in the related case, that SFR transferred its valuable interest in CHGO to SFR’s parent

company, Neptune. Neptune, the transferee, is wholly owned by AHG Group, which also

benefitted from the transfer. Ultimately, both Neptune and AHG Group are owned by and/or

controlled by Alan Ginsburg, Gene Harris, and Aaron Gorovitz.

       45.     As a result of this transaction, Warren Hill believes, and therefore avers, that

distributions that would have flowed to CHGO and, in turn, from CHGO to SFR, instead were

routed to, or will be routed to, Neptune, skipping over SFR in an attempt to frustrate SFR’s

capability to satisfy the judgment it owes to Warren Hill.




                                                 11
          Case 2:20-cv-00452-HB Document 1 Filed 01/27/20 Page 12 of 22




       46.     Again, the same three individuals in control of SFR also control Neptune, and

thus retained control over funds flowing from CHGO, but simply in a different entity that is not

the subject of Judge Bartle’s judgment against SFR.

       47.     Defendant Harris personally participated in this transaction as well, including in

his role as Lead Manager for SFR. Defendant Harris also owns, controls, and works for the

entities that own Neptune, so he personally benefited from the transaction as well.

       48.     This transaction between insiders is fraudulent and voidable.

               3.      SFR DISTRIBUTES FUNDS TO INSIDERS

       49.     Finally, in addition to transferring valuable assets, for no consideration, to

insiders, SFR also distributed funds directly from its bank accounts to affiliated entities and/or

individuals.

       50.     SFR, by virtue of its ownership interests in VAP, BSF, BCM, and, for a period of

time, CHGO, was entitled to, and did, receive monetary distributions directly into its own bank

account(s). These distributions occurred after SFR was aware of anticipated, threatened, or

actual litigation with Warren Hill. SFR also received other funds that, if not dissipated, could

have been used to satisfy the judgment in the related matter.

       51.     For example, in 2018, SFR received approximately $2 million in distributions

from BCM. These distributions were made in September and November of 2018, long after

Warren Hill initiated the litigation.

       52.     Similarly, in 2017, after a dispute with Warren Hill had already arisen, SFR

received approximately $1.25 million from VAP, which amounts represented the repayment of

loan obligations that VAP owed to SFR. In 2018, SFR received in excess of $2.3 million from




                                                 12
          Case 2:20-cv-00452-HB Document 1 Filed 01/27/20 Page 13 of 22




VAP, more than $2 million of which was paid from VAP to SFR after Warren Hill initiated

litigation with SFR.

       53.     Warren Hill does not have access to SFR’s financial statements or bank records

for 2019 and 2020 at this time. Warren Hill also does not have access to records that would

show what, if any, distributions SFR received from CHGO prior to SFR fraudulently transferring

its interest in CHGO to Neptune. Upon information and belief, however, Warren Hill anticipates

that SFR received funds directly from BCM and VAP in 2019, and anticipates that SFR received

funds directly from CHGO in 2017 and 2018.

       54.     Despite receiving more than $5.5 million in payments from VAP and BCM in

2017 and 2018—a time period when SFR was aware of anticipated, threatened, or actual

litigation with Warren Hill—SFR is now claiming that it does not have funds to satisfy the

judgment. SFR has further instructed Warren Hill to go “chase” the money it once had.

       55.     Warren Hill believes, and therefore, avers that the funds SFR received in 2017

and 2018, and any funds that it received in 2019 and thus far in 2020, have been distributed out

of SFR and to its affiliated entities and individuals. Warren Hill further believes that the

recipients of these transfers include Defendants, and that the ultimate beneficiaries of the

transfers include Defendants, Alan Ginsburg, Gene Harris, and Aaron Gorovitz.

       56.     While the full extent of these transfers, including precise recipients and

beneficiaries, will be revealed through discovery solely in the possession of Defendants, SFR,

and other third parties, SFR has confirmed that the transfers did occur, such that SFR no longer

possesses the funds to pay the Court’s judgment in the related matter. These transfers are

fraudulent and voidable.




                                                 13
            Case 2:20-cv-00452-HB Document 1 Filed 01/27/20 Page 14 of 22




       57.      As the Lead Manager of SFR, Defendant Harris personally participated in the

dissipation of funds from SFR to SFR’s affiliated individuals and entities.

       4.       ADDITIONAL INSIDER ALLEGATIONS

       58.      Defendants are all affiliated entities, which exist ultimately for the benefit of Alan

Ginsburg, Gene Harris, and Aaron Gorovitz.

       59.      SFR is owned by Neptune; Neptune is owned by AHG Group; and AHG Group is

collectively owned by AHG Holdings and an entity ultimately owned by HFP and, Warren Hill

believes, Gorovitz (or a Gorovitz affiliate).

       60.      With the exception of Gorovitz, Defendants are located in the same building, and

upon information and belief, share the same support staff, employees, and consultants.

       61.      Defendants are indisputably affiliates and insiders with respect to each other.

Together with additional related companies and partnerships, Defendants form a web of

interconnected entities under common control and ownership.

       62.      In fact, Defendants are so interrelated that they have even made political

contributions to Illinois politicians on each others’ behalf. For example, Illinois public campaign

finance disclosures show that each of AHG Holdings, SFR, BSF, and BCM contributed to the

Friends of Susana Mendoza for Comptroller political committee. As the Comptroller of the State

of Illinois, Ms. Mendoza oversees the Illinois Vendor Payment Program. Moreover, each of

Neptune, BCM, BSF, and SFR contributed to the Senate Democratic Victory Fund in Illinois.

       63.      Upon information and belief, AHG Holdings, Neptune, and SFR lack material

connections to Illinois other than: (1) their pecuniary interests in the operation of the Program by

virtue to their affiliate, VAP, operating as a Qualified Purchaser within the Program and (2) their

pecuniary interests in the operations of a new affiliated company called Munibuy, LLC, which



                                                  14
           Case 2:20-cv-00452-HB Document 1 Filed 01/27/20 Page 15 of 22




shares the same Winter Park, Florida address as several Defendants and the same Chicago

address as VAP. And while BCM and BSF, both of which also made political contributions in

Illinois, do not operate openly in that state, they do profit from the public-facing operations of

VAP within the Program.

        64.     The Boards of Managers of BCM, BSF, and VAP, which are composed of the

same six individuals, each include Gene Harris, and Illinois political operatives Brian Hynes and

Malcolm Weems. In fact, these same three individuals control CHGO, in which SFR had a

substantial interest before Defendants transferred that interest to Neptune, SFR’s parent

company.

                                      COUNT I
           VIOLATION OF PENNSYLVANIA’S UNIFORM VOIDABLE TRANSACTIONS ACT

        65.     Warren Hill repeats and realleges all prior paragraphs of this Complaint as if set

forth fully herein.

        66.     Warren Hill is a judgment creditor of SFR pursuant to a judgment entered in the

related case Warren Hill, LLC v. SFR Equities, LLC, Case No. 2:18-cv-1228 (E.D.Pa.) (Bartle,

J.)

        67.     Defendants, and those who control Defendants, caused SFR to make numerous

transfers with the intent to hinder, delay, or defraud Warren Hill from collecting on a potential,

and later actual, judgment against SFR.

        68.     Defendants, and those who control Defendants, further caused SFR to be

incapable of paying an actual or anticipated judgment in favor of Warren Hill.

        69.     Defendants were either the transferees of, or persons/entities who benefitted from,

the transfer of SFR’s interest in BSF to AHG Holdings, HFP, and Gorovitz.




                                                 15
          Case 2:20-cv-00452-HB Document 1 Filed 01/27/20 Page 16 of 22




       70.     Defendants were either the transferees of, or persons/entities who benefitted from,

the transfer of SFR’s interest in CHGO to Neptune.

       71.     Defendants participated in the fraudulent transactions at issue, including

Defendant Harris, who personally orchestrated the transactions from both ends of the deal, as

Lead Manager for SFR and as an individual with ownership and/or control of entities who

received or benefited from the challenged transactions.

       72.     Defendants, John and Jane Does, and/or ABC Corps, upon information and belief,

were either the transferees of, or persons/entities who benefitted from, SFR’s transfer of funds

from its possession.

       73.     In executing these transfers and transactions, Defendants acted with the intent to

defraud Warren Hill, including because:

               a)      The voidable transfers or transactions were made to insiders, i.e.,

companies that were affiliated with SFR and that were controlled and/or owned by a common set

of entities and individuals, the ultimate beneficiaries of which were Alan Ginsburg, Gene Harris,

and Aaron Gorovitz;

               b)      Defendants, and the individuals who control and/or own Defendants, such

as Alan Ginsburg, Gene Harris, and Aaron Gorovitz, retained actual or constructive possession

and control of the assets transferred from SFR to themselves, including because the stream of

money deriving from SFR’s pre-transfer assets was merely delivered to direct affiliates of SFR,

whose ultimate beneficiaries remained the same;

               c)      Defendants received, or benefitted from, the challenged and voidable

transfers because the transfers represented all, or nearly all, of SFR’s assets, which would have

otherwise been available to pay Warren Hill’s judgment;



                                                16
           Case 2:20-cv-00452-HB Document 1 Filed 01/27/20 Page 17 of 22




               d)      Defendants made the challenged and voidable transfers without Warren

Hill’s knowledge;

               e)      Defendants made the challenged and voidable transfers with full

knowledge of SFR’s obligations to Warren Hill under the Agreement, and Defendants made such

transfers at a time when SFR was aware of anticipated or threatened litigation between SFR and

Warren Hill, or at a time when SFR was in active litigation with Warren Hill;

               f)      Defendants made the transfers intentionally to render SFR unable to

satisfy its debts and obligations, including anticipated debts and obligations; and

               g)      SFR received no consideration, or inadequate consideration, for the

transfers effectuated by Defendants;

       74.     Based on the forgoing allegations, Defendants have engaged in actual and

constructive fraud, in violation of the law.

       75.     Defendants fraudulently conveyed assets of SFR, and in the process knew or

should have known that by doing so they would leave SFR insolvent and unable to pay its debts,

including to Warren Hill.

       76.     Warren Hill believes, and therefore alleges, that Defendants engaged in this

misconduct willfully and maliciously, for the knowing and intentional purpose of harming

Warren Hill in an unlawful manner and/or in reckless disregard of the fact that their actions were

likely to cause substantial harm to Warren Hill, such that Defendants are liable for punitive

damages.

       77.     Warren Hill is entitled to a judgment against Defendants, jointly and severally, in

the amount of the value of the assets transferred in violation of Pennsylvania law.




                                                17
          Case 2:20-cv-00452-HB Document 1 Filed 01/27/20 Page 18 of 22




        78.     In addition and in the alternative, Warren Hill is entitled to an order requiring,

inter alia, that the above-referenced transfers be deemed void, and that all assets of SFR

transferred as set forth herein, and the proceeds therefrom, be returned to SFR and then attached

and transferred to Warren Hill in the amount necessary to satisfy Warren Hill’s claims.

        WHEREFORE, Plaintiff Warren Hill respectfully requests that this Court enter judgment

in its favor and against Defendants, in an amount in excess of $150,000.00, including punitive

damages, attorneys’ fees, costs, and all such other legal and equitable relief that the Court deems

just and proper.

                                           COUNT II
                                       UNJUST ENRICHMENT

        79.     Warren Hill repeats and realleges all prior paragraphs of this Complaint as if set

forth fully herein.

        80.     As set forth above, Defendants knew that Warren Hill was entitled to assets and

funds of SFR that SFR unlawfully withheld from Warren Hill under the terms of the Agreement.

        81.     Yet, as set forth above, Defendants engaged in a series of fraudulent and/or

voidable transfers knowingly, willfully, and maliciously, intending to conceal assets and leave

SFR insolvent, while retaining the benefit of SFR’s pre-transfer assets, in order to frustrate

Warren Hill’s ability to collect on its valid judgment against SFR.

        82.     As a result, it would unconscionable to permit Defendants to retain the use and

benefit of SFR’s assets and funds.

        83.     Defendants have been unjustly enriched in the amount transferred from SFR that

otherwise should have been used to satisfy Warren Hill’s valid judgment against SFR.

        WHEREFORE, Plaintiff Warren Hill respectfully requests that this Court enter judgment

in its favor and against Defendants, in an amount in excess of $150,000.00, including punitive


                                                  18
Case 2:20-cv-00452-HB Document 1 Filed 01/27/20 Page 19 of 22
                                         .,JI1L,, ~~!,:.?~!!~::.::                                                                                           O<~fO~=!~ ~"~ u
                                 Case 2:20-cv-00452-HB Document 1 Filed 01/27/20 Page 20 of 22
;h~~:•,:::::,~ ,hee< wd;.                                te~•                                                                    •=•~ ofpkodmg,                 1,w.
provided by local rules of court This form, approved by the Jud1c1al Conference of the Umted States m September I 974, 1s requtred for the use of the Clerk of Court for the
purpose of m1t1atmg the CIVll docket sheet (SEE INSTRUCTIONS ON NEXT PAGF Uf THIS fORMJ

 I. (a) PLAINTIFFS                                                                                              DEFENDA."'JTS Neptune Investors. LLC. AHG Group, LLC. AHG
 Warren HIii, LLC                                                                                              Group Holdings, LLC, HFP Investors. LLC. Gorovitz Family Limited
                                                                                                               Partnership, Gene Harris, John and Jane Does 1-10. ABC Corps 1-10
    (b)                                                                                                          County of Residence of First Listed Defendant
                                                                                                                                        (IN US PLAINTIFF CASES ONLY)
                                                                                                                 NOTE    IN LAND CONDEMNATION C ASE,S, t:SE TIIE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED

    (C)     Attorneys   (f trm Name, Address, and Telep                                                          Attorneys (If Known)

 Gregory S Voshell, Esq
 Thomas B Helbig. Jr. Esq

II. BASIS OF JURISD                     TIO~ (P/acean "X mOneBoxOnly)                           Ill. CITIZENSHIP OF PRL"'JCIPAL PARTIES (Place an "X" tn One Box/or Plamt,ff
                                                                                                             (For Diversity Cases Only)                                            and OneDefendant)
::J I   t: S Government                ::J 3 Federal Question
            Platnl1ff                          (US Government Not a Party)                           C'1t1zen of Tins State               ~T~      ~FI       lncoiporated or Pnnc1pal Pia           F 4 v EF
                                                                                                                                                                                                          ::J
                                                                                                                                                               of Business In Tlus State

 "J 2   L' S Government                ~4       1vers1ty                                             Ctllzen of Another State             cl 2      n    2   lncoiporated and Pnnetpal Pl e           5    /'/1. 5
            Defendant                           (/nd1cate Citizenship of Parties m Item /II)                                                                    of Busmess In Another State

                                                                                                     C111zen or SubJcct of a              cl   >    cl   ,   Foreign Nat10n                        '.J 6   '"J 6
                                                                                                       Fon:, nCoun



cl II O Insurance                         PERSONAL lNJl.'RY              PERSONAL lNJt:RY     n 625 Drug Related Seizure                       '.J 422 Appeal 28 t:SC I 58
                                                                                                                                                                      cl 375 False Claims Act
n 120 Manne                           cl 310 Aliplane                0 365 Personal lnJury -         of Property 21 t:SC' 881                  cl 423 Withdrawal      cl 376 Qw Tam (31 t:SC
::J 130 Miller Act                    '.J 31 5 A1iplane Product              Product L1ab1hty cl 690 Other                                             28 USC' I 57             3729(a))
cl 140 Negotiable lnstrwnent                   Ltab1hty              ::J 367 Health Care/                                                                             ::J 400 State Reapportionment
:::J 150 Recovery of Overpayment      7 320 Assault, Libel &                 Pharmaceuttcal                                                                           :J 410 Antitrust
         & F.nforcement of Judgment            Slander                       Personal lnJury                                              ::J 820 Copyngbts           ::J 430 Banks and Bankmg
cl I 51 Medicare Act                  '.J 330 Federal Employers·             Product L1ab1hty                                             ::J 830 Patent              ::J 450 Commerce
cl I 52 Recovery of Defaulted                  Ltab1hty              cl 68 Asbestos Personal                                              0 835 Patent• Abbreviated   ::J 460 Deportation
         Student Loans                "J HOManne                              lnJury Product                                                                          ::J 470 Racketeer Influenced and
         (Excludes Veterans)          '.J 34 5 Manne Product                  L1ab1hty                                                                                         Corrupt Organ1zat1ons
cl I 53 Recovery of Overpayment                L1ab1hty                       ONAL PROPERTY                                                                           "J 480 Consumer Cred!t
         of Veteran's Benefits        :J 350 Motor Vehicle                                                                                ::J 861 HIA (1395ft)        ::J 485 Telephone Conswner
7 I 60 Stockholders. Swts             7 355 Motor Vehicle                                                        Act                      cl 862 Black Lung (92 3)             Protectton Act
7 190 Other Contract                                                                                 cl    720 Labor/Management           ::J 863 DIWCJDIWW (405(gll cl 490 Cable/Sat TV
cl 195 Contract Product L1ab1hty                                            Property Daniage                     Relaltons                ::J 864 SSID Title XVI      ::J 850 Secunues/Commochues/
cl I% Franchtse                                                         385 Property Damage          ::J   740 Railway Labor Act          '.J 865 RSI (405(g)J                 Exchange
                                                                            Product Ltabiltty        ::J   751 Family and Medical                                     cl 890 Other Statutory Acttons
                                                                                                                 Leave Act                                            '.J 89 I Agncultural Acts
.__-RE=A::.:L::.P::.R=O.P.:;E~R:.:T..::Y.....,_..+--i..:..:==::.::.=--+..:-.::;:;;,=-=.:.:i.=:.:...:~O     790 Other Labor Lingallon     ,-..,FE=o:,:,E==-=-===--tcl 893 EnVtTonmental Matters
 n 210 Land Condernnallon       "J 440 Other Ctvtl Rights             Habeas Corpus:                 n     791 Employee Renrement              n
                                                                                                                                               870 Taxes (US Plamt1ff ., 895 Freedom oflnfonnatton
 cl 220 Foreclosure             '.J 441 Vottng                    ::J 463 Aben Detamee                          Income Secunty Act                 or Defendant)               Act
 CJ 230RentLease& EJectment     '.J 442Employment                 :J 510MouonstoVacate                                                    :::J 871 IRS-Tlurd Party    ::J 896 Arb1trat1on
 cl 240 Torts to Land            '.J 44 3 Housing/                        Sentence                                                                 26 USC 7609        '.J 899 Admtmstrattve Procedure
 cl 24 5 Tort Product L1ab1hty           Accommoda!lons           cl 530 General                                                                                               Act/Review or Appeal of
 cl 290 All Other Real Property :J 445 Amer w/D1sab1ht1es - '.J 535 Death Penalty                            C. lMMlGRATION                                                    Agency Dec1s10n
                                         Employment                   Other:                         cl    462 Naturahzatton Applicallon                              7 950 Constttunonahty of
                                '.J 446 Amer w/D1sabthlles • ::J 540 Mandamus & Other                cl    465 Other Imm1grat10n                                               State Statutes
                                         Other                    ::J 550 C1v,l Rights                          Ac!lons
                                cl 448 Education                  ::J 555 Pnson Cond1t1on


        \                                                         cl 560 C'1V1l Detamee •
                                                                          Condinons of
                                                                          Confinement


                                                           0   3    Remanded from              n   4 Remstated or        ::J 5 Transferred from              '1 6 Mulud,stnct               '1 8 Multtd1stnct
                                                                    Appellate Court                  Reopened                  Another D1stnct                      L1t1gat1on -                l.1ttgat10n -
                                                                                                                                (s   Ci                             Transfer                    D1rect File
                                          Cite the US C1v1l Statute under which you are filmg (Do11otcitej11risdictionalstatutesu11/essdiversity)
                                           28 USC 1332
             t;SE OF ACTION               Bnef descnptton of cause
                                           Fraudulent and voidable transfers
VII. REQt:ESTED IN    rJ CHECK IF THIS JS A CLASS ACTION                                                   DEMANDS
     COMPLA~T:            UNDER RULE 23, FR Cv P

VIII. RELATED CASE(S)
                        (See instructions)
      IF ANY
DATE
01/27/2020
FOR OFFICE CSE ONLY
                                                                                                                                                                                                           00
   RECEIPT#                       AMOUNT                                                                                                                            MAG JUDGE
                            Case 2:20-cv-00452-HB   Document 1 Filed 01/27/20 Page 21 of 22
                                                CNITED STATES DISTRICT COL'RT
                                                        FOR THE EASTER"'J DISTRICT OF PE~SYLVANIA

                                                                            DESIGNATION FORM
                       (to be used by counsel or prose plamtlff to indicate the category of the case for the purpose ofassignment to the appropriate calendar)

Address of Plaintiff: 914 Sorrell Drive, Malvern, PA 19355 _ _ _ _ _ _ _ _ _ _ _ __

Address of Defendant: 700 West Morse Blvd., Suite 220, Winter Park, Florida 32789

Place of Accident, Incident or Transaction: __p~npsy!_vania_                        -· _                                 -    ---     -----------



Case Number.                                                      Judge: _HJ.1.rvruartle          Ill _ __                   DateTermmated: _1213/2019_ _ _ _
                                                                                                                                     Post-Judgment proceedings ongoing
C1v1I cases are        emed related when Yes 1s answered to any of the followmg questions:

1.     Is this case re ed to property included in an earlier numbered suit pending or with·
       previously termi ed action in this court?
                                                                                                                                 Yes~                     No   •
2.     Does this case involve the same issue    c ~ f t h e same transaction as a prior suit
       pendmg or Within one year previously terminated action in this court?
                                                                                                                                Yes~                      No   •
3.     Does this case invo Ive the validity or infrmgement of a patent already in suit or any ear lier                           YesD                     NoEJ
       numbered case pendmg or within one year previously termmated action of this court?

4.     Is this case a second or successive habe                                                                                 YesO                      No0
       case filed by the same md1viduaP

I certify that, to my knowledge, the Within                                                        case now pending or withm one year previously termmated action m
this court except as noted above.

DA TE _If27 /20~ _ _ _                                                                                                             208566
                                                                                                        lamtlff                             Attorney ID    #   (if apphcable)


CIVIL: (Place a ,: in one category only)

A             Federal Question Cases:                                                        B.    Diversity Jurisdiction Cases:


B                                                                                            ~
       I   lndemmty Contract, Manne Contract, and All Other Contracts                                    Insurance Contract and Other Contracts
       2.  FELA                                                                                    ~-    Airplane Personal Injury
                                                                                             lj
B      3.
       4.
           Jones Act-Personal Injury
           Antitrust
                                                                                                   3.
                                                                                                   4
                                                                                                         Assault. Defamation
                                                                                                         Marine Personal Injury


~
       5.  Patent                                                                                  5.    Motor Vehicle Personal Injury
       6. Labor-Management Relations                                                               6.    Other Personal Injury (Please specify) _ _ _ _ _ _ _
       7. Civil Rights                                                                             7.    Products Liability

•      8 Habeas Corpus                                                                             8.
                                                                                                   9.
                                                                                                         Products Liability - Asbestos

B      9. Securities Act(s) Cases
       10 Social Security Review Cases
                                                                                                         All other D1vers1ty Cases
                                                                                                         (Please specify) _Fraudulent Conveyance . _____ _ _

•      11. All other Federal Question Cases
              (Please specify) __ · - - __ _



                                                                            ARBITRATION CERTIFICATJON
                                                    ([he effect of tills certtficatwn zs to remove the case from elzgzbzlzfy for arbztratwn)

                                           _    __ _       _, counsel of record or pro se plaintiff, do hereby certify

             Pu suant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this civil action case
             ex ed the sum of$ I 50,000.00 exclusive of interest and c

                   hef other than monetary damages is sought.
                                                                                                                                                 J'AI 27 2020
DA TE        1/27/2020                                                                                                             208566
                                                                                                                                            Attorney ID   #   (if applicable)

NOTE A tnal de novo will be a tnal by Jury only 1f there has been compliance with F R C P 38

Ci, 609 (l,2018)
       Case 2:20-cv-00452-HB Document 1 Filed 01/27/20 Page 22 of 22



                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERi.'l DISTRICT OF PENNSYLVANIA
                         CASE MANAGEMENT TRACK DESIGNATION FORM
                   WARREN HILL, LLC
                                                                                CIVIL ACTION

                             V.
NEPTUNE INVESTORS, LLC, AHG GROUP. LLC, AHG GROUP HOLDINGS. :
LLC; HFP INVESTORS LLC, GOROVITZ FAMILY LIMITED PARTNERSHIP; •                  NO.
GENE HARRIS, JOHN AND JANE DOES 1-10, & ABC CORPS. 1-10      •

Jn accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § I :03 of the plan set forth on the reverse
side of this form.) Jn the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus-Cases brought under 28 U.S.C. § 2241 through§ 2255.                                     ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                        ( )

(c) Arbitration- Cases required to be designated for arbitration under Local Civil Rule 53.2.             ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                                 ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)




 January 27, 2020                                                    Plaintiff Warren Hill, LLC
Date                                                                      Attorney for
215-977-1000                           215-977-1099                    gsv@elliottgreenleaf.com


Telephone                                   FAX Number                    E-Mail Address


(Civ. 660) 10/02




                                                                                                  r   JAi 27 20ZJ
